Citation Nr: 1542063	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-09 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from July 1976 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that, in addition to his claim for service connection for right ear hearing loss, the Veteran had perfected an appeal as to a claim for a compensable initial disability rating for his service-connected left ear hearing loss and as to claims for service connection for tinnitus and sterility due to gonorrhea.  Subsequently, in a December 2013 rating decision, the RO awarded service connection for tinnitus, evaluated as 10 percent disabling.  The Veteran did not disagree with either the disability rating or the effective date assigned within one year of the issuance of that rating decision.  Consequently, the benefit sought on appeal having been fully granted and no "down stream" issue having been appealed, there is no longer any justiciable issue for the Board to decide as to that claim.

In addition, the Board notes that, prior to certification of the Veteran's appeal, his representative stated in a June 2015 VA Form 646 that she had spoken to the Veteran via telephone and he only wished to appeal the issue of service connection for hearing loss, right ear.  Therefore, the Board finds that the Veteran's claims for a compensable initial disability rating for his service-connected left ear hearing loss and for service connection for sterility due to gonorrhea have been withdrawn and, therefore, those issues are no longer on appeal to the Board.


FINDING OF FACT

The Veteran's current right ear hearing loss was not present until many years after service and is not related to military noise exposure.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A standard December 2009 letter satisfied the duty to notify provisions.

With respect to VA's duty to assist, all efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  38 U.S.C.A. § 5103A(b)(1).  Neither the Veteran nor his representative has contended otherwise.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

The Veteran was afforded VA examinations in August 2010, September 2013 and October 2013.  The Board notes that the RO found the August 2010 medical opinion to be inadequate because it did not adequately address test result changes in the right ear while on active duty.  Therefore a new examination with medical opinion was requested in September 2013.  Furthermore, the September 2013 examination report and medical opinion indicates that the examiner did not have the claims file in front of him at that time and, therefore, his medical opinion was solely based upon the Veteran's self-reported history, which was not consistent with other evidence of record.  Consequently, the Board finds that the August 2010 and September 2013 VA examination reports are not adequate for adjudicating the Veteran's claim.  The October 2013 examination report, however, reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate examination, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran contends that he has right ear hearing loss as a result of noise exposure during his active military service.  On his VA Form 9, the Veteran related that, in the Navy, he worked aboard a repair ship which was extremely loud with nonstop noise even at night.  He stated he was a hull technician so the maximum amount of acoustic trauma would apply.  He further commented that the Navy was the loudest place he ever worked.  Additionally, on VA examination in August 2010, September 2013 and October 2013, the Veteran related having military noise exposure to being a hull technician, which exposed him to noise from chipping paint, the engine room, the boiler room, welding tools, machinery, carbon arc torches, the ship fitter shop and firing weapons.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Initially, the Board notes that the VA examinations from August 2010 and October 2013 show that pure tone thresholds in the right ear meet the threshold requirements for a hearing disability set forth in 38 C.F.R. § 3.385.  The assessment was sensorineural hearing loss.  Thus, there is no question that the Veteran has a current hearing loss disability of the right ear.

The Board notes, however, that the evidence fails to demonstrate that the Veteran had right ear hearing loss at the time of his discharge or within one year thereof.  Pure tone thresholds in the right ear on separation examination in May 1980 were 5, 5, 5, 5 and 15 at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  The post-service evidence does not show hearing loss in the right ear until the August 2010 VA examination.  Consequently, the Board finds that service connection based on a presumption is not warranted.  See 38 C.F.R. §§ 3.304(b), 3.307(a)(3) and 3.309(a); Walker supra.   The Board must still, however, consider whether service connection is warranted based upon a totality of the evidence.

A veteran is not required to show that hearing loss was present during active military service in order to establish service connection.  See Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Rather, he/she may establish the required nexus between his/her current hearing disability and his/her term of military service by showing that his/her current hearing disability resulted from personal injury suffered in the line of duty.  Id.  Claims for service connection must be considered on the basis of the places, types and circumstances of a claimant's military service.  38 C.F.R. § 3.303(a) (2005).  

The Board finds that the noise exposure described by the Veteran is consistent with his Naval rating of HTFN, which stands for hull technician fireman, and the circumstances of his service on the USS Hector (AR-7), a repair ship.  This finding is not, however, in and of itself sufficient to warrant service connection.  There must still be a nexus relationship between the Veteran's current hearing loss and the in-service noise exposure.  In the present case, the Board finds the evidence fails to demonstrate such nexus relationship exists.

The service treatment records do not demonstrate that the Veteran had a chronic right ear hearing loss during service.  On entrance audiogram in October 1975, pure tone thresholds in the right ear were 10, 10 10, and 10 at 500, 1000, 2000 and 4000 Hertz, respectively.  On audiogram in April 1977, pure tone thresholds in the right ear were 15, 10, 5, 15, 15 and 20 at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.  On separation audiogram in May 1980, pure tone thresholds in the right ear were 5, 5, 5, 5, 15 and 15 at 500, 1000, 2000, 3000, 4000 and 6000 Hertz, respectively.  Clearly, the Veteran's right ear hearing was within normal limits during service.  See Hensley, 5 Vet. App. at 157.  This finding is further supported by the VA examiners statements to that effect.  

Furthermore, the October 2013 VA examiner stated that a comparison of the Veteran's entrance and separation exam showed no change in hearing in the right ear that would meet the definition of a significant threshold shift.  He rationalized that, if the hearing thresholds in the left ear at separation were deemed reliable to grant service connection in that ear, the same principle should apply to the right ear that showed normal hearing in the right ear upon separation.  Furthermore, he stated that the evidence reviewed showed that Veteran's hearing loss in the right ear developed after leaving the service.  

The Board acknowledges that, in setting forth the actual opinion, the examiner responded "Yes" to the question of whether the Veteran's hearing loss at least as likely as not was caused by or a result of an event in the military service.  His medical opinion, however, cannot be read without taking into consideration his rationale.  See Monzingo, 26 Vet. App. at 105-06 (2012).  In doing so, the Board finds that the examiner's positive response relates to the left ear hearing loss only, for which the Veteran is already service-connected, as the examiner clearly used the reasoning in granting service connection for the left ear hearing loss in analyzing why the right ear hearing loss would not be related to service.  The Board finds, therefore, that this medical opinion is adequate because it is clearly based upon a review of the entire record, the Veteran's statements, adequate objective testing and sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The August 2010 VA examiner also concluded that the hearing loss in the right ear occurred after the Veteran left service; however, this was based solely in the fact that the Veteran's service records showed normal hearing in the right ear when he left service when he left the service in 1980.  The examiner's medical opinion was found to be inadequate as it failed to consider whether there was any threshold shift during the service.  That inadequacy weakens the probative value of this medical opinion but does not completely negate it.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  

Thus, the Board finds that, when considering both medical opinions as a whole, they clearly opine that the Veteran's current bilateral hearing loss is not related to his military noise exposure because there was no significant threshold shift in the right ear during service, unlike that shown for the left ear, and the Veteran's right ear hearing was normal upon separation from service and for many years after service as the first evidence of right ear hearing loss is the August 2010 VA examination.

Furthermore, the Veteran has not submitted any evidence indicating a relationship exists between his current right ear hearing loss and his military service other than his own lay opinion.  The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., exposure to noise during and after service and the onset of hearing loss).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The presence of a hearing disability for VA compensation purposes, however, requires objective audiometric testing and, therefore, is a determination "medical in nature" and not capable of lay observation.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions).  Therefore, the Board finds that the Veteran's lay opinion that his current right ear hearing loss was caused by noise exposure during service is not probative to establish the nexus relationship requirement.  

Consequently, the only competent, probative and persuasive evidence of record as to whether a nexus relationship exists between the Veteran's current right ear hearing loss and his military noise exposure are the medical opinions rendered by the VA examiners, which are against his claim for service connection.  Furthermore, the absence of right ear hearing loss shown in service or of persistent symptoms at separation, along with the first evidence of right ear hearing loss being many years later, constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from right ear hearing loss during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).

In conclusion, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for the Veteran's current right ear hearing loss is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right ear hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


